DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This continuation-application claims priority of US utility application 12/307,908, filed August 25, 2009 (now U.S. Patent 10,952,664).

Drawings
Regarding FIGS. 2A, 2B, 2C, 3, 4, 5A, 5B, 9A, 9B, 9C, 10, 11, 17, 18A, 18B, 18C, 18D, 18E, and 18F, 37 CFR 1.84(a)(1), stated in part, normally requires black and white drawings. India ink, or its equivalent that secures solid black lines, must be used for drawings. In the present case, the drawings have very faint lines. Therefore, the failure to use solid black lines render FIGS. 2A, 2B, 2C, 3, 4, 5A, 5B, 9A, 9B, 9C, 10, 11, 17, 18A, 18B, 18C, 18D, 18E, and 18F from complying with 37 CFR 1.84(a)(1).

Regarding FIGS. 2A, 2B, 2C, and 3, 37 CFR 1.84(m), stated in part, prefers the use of shading when parts are shown in perspective. In the present case, the drawings use dashed lines and shading in an otherwise non-perspective view that would not be of sufficient quality so that all details in the drawings are reproducible in the printed patent. Therefore, the use of shading in an otherwise non-perspective view prevents FIGS. 2A, 2B, 2C, and 3 from complying with 37 CFR 1.84(m).

Claim Objections
Claims 1-21 are objected to because of the following informality: typographical errors. 
Claims 1 and 15 recite the following limitation: “wherein said at least one corresponding blood sugar affecting parameter is a stored value of one or more of the following parameters.” The term “parameters” is unnecessary and can be confused with the previously mentioned “parameters.” For the purpose of examination, the limitation will be interpreted as follows: “wherein said at least one corresponding blood sugar affecting parameter is a stored value of one or more of the following Appropriate correction is required. Claims 2-14 and 16-21 are also objected to based on their respective dependencies to claim 1 or 15.

Claims 1 and 15 recite the following limitation: “summed up blood sugar affecting parameters.” The term “summed up” is missing a hyphen between the words “summed” and “up.” For the purpose of examination, the limitation will be interpreted as follows: “summed-up blood sugar affecting parameters.” Appropriate correction is required. Claims 2-14 and 16-21 are also objected to based on their respective dependencies to claim 1 or 15.

Claims 1 and 15 fail to include the conjunction “and,” between the last limitation and the second to last limitation. The Examiner reasonably believes this is a typographical error. For the purpose of examination, the Examiner will reasonably interpret the claims as follows: 
“1. A method for electronic processing of blood sugar affecting factors, comprising: 
storing a plurality of food units and corresponding blood sugar affecting parameters for each food unit of said plurality of food units on at least one memory; 
wherein said at least one corresponding blood sugar affecting parameter is a stored value of one or more of the following parameters: 
glycemic indexes; 
glycemic loads; and 
glycemic affecting parameters; 
that quantifies the effect the food unit will have on a blood sugar level; 
communicating between said at least one memory and a central processing unit; 
inputting a quantity of consumed food units by selecting from said plurality of food units from an input; 
displaying said at least one related corresponding blood sugar affecting parameter as summed up blood sugar affecting parameters on a display; and
calculating said summed up blood sugar affecting parameters as calculated values concerning glycemic index totals or glycemic load totals based on the stored values with respect to the glycemic indexes or the glycemic load, and the glycemic affecting parameters for said quantity of consumed food units, using said central processing unit.

15. A mobile, portable apparatus adapted to be handheld and configured for electronic processing of blood sugar affecting factors, comprising: 
at least one memory having stored thereon a plurality of food units and corresponding blood sugar affecting parameters for each food unit of said plurality of food units; 
wherein said at least one corresponding blood sugar affecting parameter is a stored value of one or more of the following parameters: 
glycemic indexes; 
glycemic loads; and 
glycemic affecting parameters; 
that quantifies the effect the food unit will have on a blood sugar level; 
wherein said at least one memory is arranged and configured to communicate with a central processing unit; 
a measuring device for measuring vital parameters from a user that are provided to the central processing unit; 
an input unit arranged and configured to allow the user to input a quantity of consumed food units selected from said plurality of food units; and
a display arranged and configured to display said at least one related corresponding blood sugar affecting parameter as summed up blood sugar affecting parameters; 
wherein said central processing unit calculates said summed up blood sugar affecting parameters as calculated values concerning glycemic index totals or glycemic load totals based on the stored values with respect to the glycemic indexes or the glycemic load, and the glycemic affecting parameters for said quantity of consumed food units; and
wherein said central processing unit is constructed and arranged for calculation of a lifestyle profile based on an interrelationship between said summed- up blood sugar affecting parameters and said measured vital parameters.”
Appropriate correction is required. Claims 2-14 and 16-21 are also objected to based on their respective dependencies to claim 1 or 15.

Claim 10 recites the following limitation: “display a total amount of said net carbohydrate on said display.” The term “display” is reasonably understood as performing an action of “displaying.” The Examiner reasonably believes this is a typographical error. For the purpose of examination, the limitation will be interpreted as follows: “displaying a total amount of said net carbohydrate on said display.”
Appropriate correction is required. 

Claim 12 recites the limitations “in terms of true/false, correct/incorrect.” The phrase makes it unclear whether one, both or all four terms are to be considered. Appropriate correction is required.


Claim 14 recites the phrase “and/or.” The phrase “and/or” makes it unclear whether both terms are to be considered or if only one of them is to be considered. For the purpose of examination, the Examiner will reasonably interpret the terms in the alternative only. Appropriate correction is required.


Claims 18 and 19  recite the limitation “wherein measuring device.” The limitation is missing an article (i.e. “a,” “an,” or “the”). The Examiner reasonably believes this is a typographical error. For the purpose of examination, the Examiner will reasonably interpret the limitation with the article “the" (i.e. “wherein the measuring device”). Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 37 of U.S. Patent No. 10,952,664 to Bergqwist, et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 1 and 15 of the instant application are disclosed in claims 1 and 37 of U.S. Patent No. 10,952,664. 
Instant application
US 10,952,664 to Gallery, et al.
15. A mobile, portable apparatus adapted to be handheld and configured for electronic processing of blood sugar affecting factors, comprising: 
at least one memory having stored thereon a plurality of food units and corresponding blood sugar affecting parameters for each food unit of said plurality of food units; 
wherein said at least one corresponding blood sugar affecting parameter is a stored value of one or more of the following parameters: 
glycemic indexes; 
glycemic loads; and 
glycemic affecting parameters; 
that quantifies the effect the food unit will have on a blood sugar level; 
wherein said at least one memory is arranged and configured to communicate with a central processing unit; 
a measuring device for measuring vital parameters from a user that are provided to the central processing unit; 
an input unit arranged and configured to allow the user to input a quantity of consumed food units selected from said plurality of food units; 
a display arranged and configured to display said at least one related corresponding blood sugar affecting parameter as summed up blood sugar affecting parameters; 
wherein said central processing unit calculates said summed up blood sugar affecting parameters as calculated values concerning glycemic index totals or glycemic load totals based on the stored values with respect to the glycemic indexes or the glycemic load, and the glycemic affecting parameters for said quantity of consumed food units; 
wherein said central processing unit is constructed and arranged for calculation of a lifestyle profile based on an interrelationship between said summed- up blood sugar affecting parameters and said measured vital parameters.

1. A method for electronic processing of blood sugar affecting factors, comprising: 
storing a plurality of food units and corresponding blood sugar affecting parameters for each food unit of said plurality of food units on at least one memory; 
wherein said at least one corresponding blood sugar affecting parameter is a stored value of one or more of the following parameters: 
glycemic indexes; 
glycemic loads; and 
glycemic affecting parameters; 
that quantifies the effect the food unit will have on a blood sugar level; 
communicating between said at least one memory and a central processing unit; 
inputting a quantity of consumed food units by selecting from said plurality of food units from an input; 
displaying said at least one related corresponding blood sugar affecting parameter as summed up blood sugar affecting parameters on a display; 
calculating said summed up blood sugar affecting parameters as calculated values concerning glycemic index totals or glycemic load totals based on the stored values with respect to the glycemic indexes or the glycemic load, and the glycemic affecting parameters for said quantity of consumed food units, using said central processing unit.

1. A mobile, portable apparatus adapted to be handheld and configured for predicting risks of various health conditions, comprising: 
at least one memory having stored thereon a plurality of food units and corresponding blood sugar affecting parameters for each food unit of said plurality of food units; 
wherein said at least one corresponding blood sugar affecting parameter is a stored value of one or more of the following parameters: 
glycemic indexes; 
glycemic loads; and, 
glycemic affecting parameters having a blood sugar lowering effect; 
that quantifies the effect the food unit will have on a blood sugar level; 
wherein said at least one memory is arranged and configured to communicate with a central processing unit; 
a blood sugar measuring device that takes bodily measurements from a user that are provided to the central processing unit;
an input unit arranged and configured to allow the user to input a quantity of consumed food units selected from said plurality of food units; 
a display arranged and configured to display said at least one corresponding blood sugar affecting parameter as summed up blood sugar affecting parameters; 
wherein said central processing unit calculates said summed up blood sugar affecting parameters as calculated values concerning glycemic index totals or glycemic load totals based on the bodily measurements, the stored blood sugar values with respect to the glycemic indexes or the glycemic load, and the glycemic affecting parameters for said quantity of consumed food units; 
wherein said central processing unit is constructed and arranged for calculation of a lifestyle profile based on an interrelationship between said summed-up blood sugar affecting parameters.

37. A mobile, portable apparatus adapted to be handheld and configured for predicting risks of various health conditions, comprising: 
at least one memory having stored thereon a plurality of food units and blood sugar values for at least one related blood sugar affecting parameter for each food unit of said plurality of food units; 
wherein said blood sugar values for at least one related blood sugar affecting parameter include one or more of: 
glycemic indexes; 
glycemic loads; and, 
glycemic affecting parameters having a blood sugar lowering effect; 
wherein said memory is arranged and configured to communicate with a central processing unit; 
a blood sugar measuring device that takes bodily measurements from a user that are provided to the central processing unit; 
an input unit arranged and configured to allow a user to input a quantity of said food units the user has consumed; Page 10 of 13IIPG-1-113802Inventor(s): Thomas Bergqwist et al.PATENT Serial No.: 12/307,908Atty Docket: 21948-533 Art Unit: 3715 
wherein said central processing unit calculates at least one of glycemic index totals and glycemic load totals based on the stored blood sugar values with respect to the glycemical indexes or the glycemical load, and the glycemic affecting parameters for said quantity of food units inputted by said user.

In view of the table above, it is clear that most of the elements of claims 1 and 15 are to be found in claim 1 and 37 of the patent to Gallery, et al.

While the limitations of are not identical limitations it remains clear that they are claiming the same structural component performing the same functions. It is the position of the office that these are two different ways to describe the same thing. Otherwise, the difference between claims 1 and 15 of the application and claims 1 and 37 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claims 1and 37 of the patent is in effect a “species” of the “generic” invention of claims 1 and 15 of the application.  It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1 and 15 of the application is anticipated by claims 1 and 37 of the patent, it is not patentably distinct.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a method” (i.e. a process) and claim 15 is directed to “a mobile portable apparatus” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea of “processing of blood sugar affecting factors,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, self-teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“storing a plurality of food units and corresponding blood sugar affecting parameters for each food unit of said plurality of food units; 
wherein said at least one corresponding blood sugar affecting parameter is a stored value of one or more of the following parameters: 
glycemic indexes; 
glycemic loads; and 
glycemic affecting parameters; 
that quantifies the effect the food unit will have on a blood sugar level; 
communicating between; 
inputting a quantity of consumed food units by selecting from said plurality of food units from an input; 
displaying said at least one related corresponding blood sugar affecting parameter as summed up blood sugar affecting parameters; 
calculating said summed up blood sugar affecting parameters as calculated values concerning glycemic index totals or glycemic load totals based on the stored values with respect to the glycemic indexes or the glycemic load, and the glycemic affecting parameters for said quantity of consumed food units.”
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “at least one memory,” “a central processing unit,” “a display,” and “a handheld, portable apparatus,” are claimed, as these are merely claimed to generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to a particular technological environment or field of use. In other words the claimed “processing of blood sugar affecting factors,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “at least one memory,” “a central processing unit,” “a display,” and “a handheld, portable apparatus,” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a handheld, portable apparatus,” (or otherwise described as an “electronic apparatus”) is generically and conventionally described within paras. [0051] and [0146]. Specifically, para. [0051] of the Applicant’s written description as originally filed provides the following: “However, it will be appreciated that the invention is not limited to this application but may be applied to or implemented in many other forms, such as a software to be used with a mobile phone or a personal digital assistant (PDA).”

Likewise, para. [0146] of the Applicant’s written description as originally filed provides the following: “The electronic apparatus 10 is a portable electronic unit, or may be an integrated function in a cell phone or a part of a functionality of a cell phone, or a PDA (Personnel Digital Assistant) or similar, with software for handling of functions of embodiments.” As such, the Applicant’s own specification discloses ubiquitous standard equipment within modern computer technology and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 2-14 and 16-21 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-14 and 16-21 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1 or 15. Therefore, claims 1-21 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-21 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 15 recite the limitation “said at least one corresponding blood sugar affecting parameter.” The limitation “corresponding blood sugar affecting parameters,” is previously introduced in claims 1 and 15, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “said ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1 or 15. Therefore, claims 1 and 15 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-14 and 16-21 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1 or 15.

Claims 1 and 15 recite the limitation “the effect.” The limitation is not previously introduced in claims 1 and 15, respectively. As such, the subsequent limitation is lacking antecedent basis. Therefore, claims 1 and 15 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-14 and 16-21 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1 or 15.

Claims 1 and 15 recite the limitation “said at least one related corresponding blood sugar affecting parameter.” The limitation “corresponding blood sugar affecting parameters,” is previously introduced in claims 1 and 15, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “said ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1 or 15. Therefore, claims 1 and 15 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-14 and 16-21 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1 or 15.

Claims 1 and 15 recite the limitation “the stored values.” The limitation “a stored value,” is previously introduced in claims 1 and 15, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the stored value”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1 or 15. Therefore, claims 1 and 15 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-14 and 16-21 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1 or 15.

Claims 1 and 15 recite the limitation “the glycemic load.” The limitation “glycemic loads,” is previously introduced in claims 1 and 15, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the glycemic loads”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1 or 15. Therefore, claims 1 and 15 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-14 and 16-21 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1 or 15.
Claims 2, 3 and 15 recite the limitation “said measured vital parameters.” The limitation “vital parameters,” is previously introduced in claims 2 and 15, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “said ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 2 or 15. Therefore, claims 2, 3 and 15 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 3-9 and 16-21 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 2 or 15.

Claims 5, 8, 9, 17, 20 and 21 recite the limitation “said vital parameter.” The limitation “vital parameters,” is previously introduced in claims 2 and 15, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “said vital parameters”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 2 or 15. Therefore, claims 5, 8, 9, 17, 20 and 21 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 11 recites the limitation “said total amount of net carbohydrates.” The limitation “a total amount of said net carbohydrate,” is previously introduced in claim 11. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “said total amount of said net ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 11. Therefore, claim 11 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 12 recites the limitations “the input of insulin dosage,” “this blood sugar,” and “the insulin dosage.” The limitations are not previously introduced in claim 1 or 12, respectively. As such, the subsequent limitations are lacking antecedent basis. Therefore, claim 12 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 13 recites the limitations “said total amount” and “said memory.” The limitations are not previously introduced in claim 1 or 13, respectively. As such, the subsequent limitations are lacking antecedent basis. Therefore, claim 13 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 14 recites the limitations “said blood sugar affecting parameters” and “said user.” The limitations are not previously introduced in claim 1 or 14, respectively. As such, the subsequent limitations are lacking antecedent basis. Therefore, claim 14 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715